
	

114 HRES 282 IH: Expressing support for designation of May as “National Bladder Cancer Awareness Month”.
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 282
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mr. Cartwright (for himself, Mr. Aderholt, Ms. Clarke of New York, Mr. Cohen, Mr. Connolly, Mr. Grijalva, Ms. Jackson Lee, Mrs. Lawrence, Mr. Levin, Mr. McGovern, Ms. Norton, Mr. Payne, Mr. Ruiz, Mr. Dent, and Mr. Delaney) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for designation of May as National Bladder Cancer Awareness Month.
	
	
 Whereas 500,000 families in the United States live with bladder cancer; Whereas more than 74,000 people are expected to be diagnosed with bladder cancer and 16,000 will die due to the disease in 2015 alone;
 Whereas bladder cancer affects people of all ages and backgrounds and is among the top 10 cancers with the highest incidence rates in the United States;
 Whereas bladder cancer is known as one of the most expensive cancers to treat on a per patient basis with a recurrence rate of approximately 50 to 80 percent, requiring lifelong surveillance;
 Whereas bladder cancer symptoms, such as blood in the urine, are easily recognized, however, many are unaware of the threat of bladder cancer, often prolonging time to diagnosis;
 Whereas if diagnosed early, bladder cancer is treatable; Whereas military veterans are twice as likely as non-veterans to be diagnosed with bladder cancer;
 Whereas women are often diagnosed at a later stage in the development of bladder cancer, and when diagnosed at the same stage as men, women have a worse prognosis;
 Whereas if diagnosis and treatment are delayed, the life expectancy of an individual with bladder cancer decreases;
 Whereas the quality of life of a person with bladder cancer will depend on future treatment and diagnosis developments, which will rely on research advancements;
 Whereas there have been no new treatments developed for bladder cancer in more than 20 years; Whereas research advancements for bladder cancer are limited by lack of awareness about the disease within the medical community and general public;
 Whereas increased awareness will promote early diagnosis and increase chances of survival; Whereas increased awareness will bolster public support of the disease and thus increase funding for innovative research and the development of new treatment options and diagnostic tools;
 Whereas traditionally on the first Saturday in May, survivors, caregivers, and loved ones walk together throughout the United States to raise awareness of bladder cancer;
 Whereas the Bladder Cancer Advocacy Network and its community of patients, caregivers, and specialists, seek to foster a community of hope and support, fund and conduct research for innovative treatments and diagnostic tools, and increase public awareness and understanding of bladder cancer; and
 Whereas May would be an appropriate month to designate as “National Bladder Cancer Awareness Month”: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of “National Bladder Cancer Awareness Month”;
 (2)supports the goals and ideals of “National Bladder Cancer Awareness Month”; and (3)calls on the people of the United States, interested groups, and affected persons to—
 (A)promote awareness of bladder cancer and to foster understanding of the impact of the disease on patients and their families and caregivers;
 (B)take an active role in the fight to end bladder cancer; and (C)observe “National Bladder Cancer Awareness Month” with appropriate ceremonies and activities.
				
